DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Seol (US# 2021/0053543).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  The elements of the Seol reference directly correspond to that of the disclosed invention and required by these claims. 
1-4, 9 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Seol (US# 2021/0001829).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  The elements of the Seol reference directly correspond to that of the disclosed invention and required by these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     

Claims 1, 3-6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US# 2015/0137588) in view of Lewis et al (US# 3423939).
Koo discloses a brake device including; a pedal master 220 configured to generate hydraulic pressure through pressurization of a pedal 210, the pedal master comprising a first master chamber and a second master chamber [0033];  a reservoir 100;  an electric master 300 configured to generate hydraulic pressure in response to a piston [0036] being reciprocated in a cylinder and an operation of the pedal being sensed to drive a motor [0035], the electric master comprising a forward chamber (left chamber) formed in a direction that the piston is configured to move forward and a backward chamber (right chamber) formed in a direction that the piston is configured to move backward;  a wheel cylinder 810/820/830/840 configured to provide a braking force to front wheels and rear wheels;  a storage line connecting the pedal master and the reservoir to guide hydraulic fluid (either or both lines between 100 and 220);  a forward chamber line (lines with valves 610 and 630) connecting the first master chamber, the forward chamber, and the wheel cylinder to guide hydraulic fluid;  a backward chamber line (lines with valve 640) connecting the second master chamber, the backward chamber, and the wheel cylinder to guide hydraulic fluid;  and a connector (unlabeled valve in line extending between the forward chamber line and backward chamber line) selectively connecting the forward chamber line and the backward chamber line to guide hydraulic fluid, a first forward chamber line (line with valve 610) connecting the first master chamber and the forward chamber; a first forward chamber valve 610 configured to open/close the first forward chamber line; a second forward chamber line connected to the first forward chamber line;  a second forward chamber valve 630 configured to open/close the second forward chamber line;  a third forward chamber line connected to the second forward chamber line and the first wheel cylinder;  a third forward chamber valve configured to open/close the third forward chamber line, and wherein the second forward chamber line comprises: a first end directly connected to each of the forward chamber and the first forward chamber valve 610; and a second end directly connected to the second forward chamber valve 630.  Koo lacks the specific disclosure of the reservoir being divided into a first reservoir and a second reservoir.  Lewis discloses a pedal operated 

    PNG
    media_image1.png
    907
    848
    media_image1.png
    Greyscale

	 

Regarding claim 3, a first wheel cylinder 810 configured to provide a braking force to the front wheels [0045]; and a second wheel cylinder 830 configured to provide a braking force to the rear wheels, the forward chamber line is connected to the first wheel cylinder; and the backward chamber line is connected to the second wheel cylinder. [0045]
 	Regarding claim 4, a forward chamber collector connecting the forward chamber line and the first reservoir to guide hydraulic fluid; and a backward chamber collector connecting the backward chamber line and the second reservoir to guide hydraulic fluid.  Note annotated figure above.
	Regarding claim 5, the forward chamber line comprises;  a fourth forward chamber line connected to the second forward chamber line and a second cylinder 820 of the first wheel cylinder;  a fourth forward chamber valve configured to open/close the fourth forward chamber line;  a fifth forward chamber line connecting the first reservoir and the second forward chamber line;  and a fifth forward chamber valve configured to open/close the fifth forward chamber line.   Note annotated figure below.

    PNG
    media_image2.png
    905
    855
    media_image2.png
    Greyscale

 	Regarding claim 6, the first forward chamber valve [0038], the second forward chamber valve [0044], the third forward chamber valve, and the fourth forward chamber valve are normal open valves [0069].  Koo does not specifically discuss whether the fifth forward chamber valve is a normal closed valve or a normally open valve, however, it is common to spring bias check valves closed.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	Regarding claim 9, the backward chamber line comprises: a first backward chamber line  connecting the second master chamber and the backward chamber;  a first backward chamber valve 620 configured to open/close the first backward chamber line;  a second backward chamber line connected to the first backward chamber line;  a second backward chamber valve 640 configured to open/close the second backward chamber line;  a third backward chamber line connected to the second backward chamber line and a first cylinder 840 of the second wheel cylinder;  a third backward chamber valve (apply valve for 840) configured to open/close the third backward chamber line;  a fourth backward chamber line connected to the second backward chamber line and a second cylinder 830 of the second wheel cylinder;  and a fourth backward chamber valve (apply valve for 830) configured to open/close the fourth backward chamber line.   Note annotated figure.

    PNG
    media_image3.png
    905
    855
    media_image3.png
    Greyscale


 	Regarding claim 10, the first backward chamber valve [0038], the second backward chamber valve [0044], the third backward chamber valve, and the fourth backward chamber valve are normal open valves [0069]. 


    PNG
    media_image4.png
    907
    855
    media_image4.png
    Greyscale

 	Regarding claim 12, Koo does not specifically discuss whether the third and fourth backward chamber collection valves are normal closed valves or normally open valves, however, the figures show each of the disclosed normally open valves in the open position, whereas the third and fourth valves are shown closed, suggesting normally closed valves.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a normally 
	Regarding claim 13, the connector comprises: a connection line comprising: a first end (end adjacent 630) connected to the forward chamber line and configured to guide hydraulic fluid between the electric master 300 and the first wheel cylinder 810; and a second end (adjacent 640) connected to the backward chamber line and configured to guide hydraulic fluid between the electric master and the second wheel cylinder 840; and a connection valve configured to open/close the connection line. 
 	Regarding claim 14, Koo does not specifically discuss whether the connection valve is a normal closed valve or a normally open valve, however, the figures show each of the disclosed normally open valves in the open position, whereas the connection valve is shown closed, suggesting a normally closed valve.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a normally closed valve as one of two choices which yields the predictable results of remaining closed without consuming power, thereby ensuring braking pressure is not released in one circuit the case of a failure of power and leakage in the other circuit.     

Claims 1-4 and 9-14 is/are rejected under 35 U.S.C. 103 as being obvious over Seol (US# 2021/0053543) in view of Lewis et al (US# 3423939).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 
	Seol discloses a brake device including; a pedal master 22 configured to generate hydraulic pressure through pressurization of a pedal 10, the pedal master comprising a first master chamber 20b and a second master chamber 20a;  a reservoir 80;  an electric master 40 configured to generate hydraulic pressure in response to a piston 41 being reciprocated in a cylinder and an operation of the pedal being sensed to drive a motor, the electric master comprising a forward chamber 40a formed in a direction that the piston is configured to move forward and a backward chamber 40b formed in a direction that the piston is configured to move backward;  a wheel cylinder 121/122/111/112 configured to provide a braking force to front wheels and rear wheels;  a storage line connecting the pedal master 22 and the reservoir 80 to guide hydraulic fluid (either or both lines between 22and 80);  a forward chamber line connecting the first master chamber 20b, the forward chamber 40a, and the wheel cylinder to guide hydraulic fluid;  a backward chamber line (lines with valve 52/55) connecting the second master chamber 20a, the backward chamber 40b, and the wheel cylinder 121/122 to guide hydraulic fluid;  and a connector (line with valve 56) selectively connecting the forward chamber line and the backward chamber line to guide hydraulic fluid, a first forward chamber line (line with valve 53) connecting the first master chamber 20b and the forward chamber 40a; a first forward chamber valve 53 configured to open/close the first forward chamber line; a second forward chamber line connected to the first forward chamber line;  a second forward chamber valve 54 configured to open/close the second forward chamber line;  a third forward chamber line connected to the second forward chamber line and the wheel cylinder;  a third forward chamber valve 64 configured to open/close the third forward chamber line, and wherein the second forward chamber line comprises: a first end directly 
Regarding claim 2, the storage line comprises: a first storage line (right line) connecting the first master chamber 20b and the first reservoir; a second storage line (left line) connecting the second master chamber 20a and the second reservoir; and a second storage valve 51 configured to open/close the second storage line.
Regarding claim 3, a first wheel cylinder 111/112 configured to provide a braking force to the front wheels; and a second wheel cylinder 121/122 configured to provide a braking force to the rear wheels, the forward chamber line is connected to the first wheel cylinder; and the backward chamber line is connected to the second wheel cylinder. 
 	Regarding claim 4, a forward chamber collector connecting the forward chamber line and the first reservoir to guide hydraulic fluid; and a backward chamber collector connecting the backward chamber line and the second reservoir to guide hydraulic fluid.  These features directly correspond to those of the instant invention.  Figure 1.
	Regarding claim 9, the backward chamber line comprises: a first backward chamber line  connecting the second master chamber 20a and the backward chamber 40b;  a first backward chamber valve 52 configured to open/close the first backward chamber line;  a second backward chamber line connected to the first backward chamber line;  a second backward chamber valve 55 configured to open/close the second backward chamber line;  a third backward chamber line connected to the second 
 	Regarding claim 10, the first backward chamber valve [0070], the second backward chamber valve [0070], the third backward chamber valve, and the fourth backward chamber valve appear to be  normal open valves.   Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a normally closed valve as one of two choices which yields the predictable results of remaining closed without consuming power, thereby ensuring braking pressure is not released to the reservoir in the case of a power failure.     
	Regarding claim 11, the backward chamber collector comprises: a third backward chamber collection line connected to the third backward chamber line; a third backward chamber collection valve 71 configured to open/close the third backward chamber collection line;  a fourth backward chamber collection line connected to the fourth backward chamber line;  a fourth backward chamber collection valve 72 configured to open/close the fourth backward chamber collection line;  a fifth backward chamber collection line connecting the third backward chamber collection line and the fourth backward chamber collection line;  and a sixth backward chamber collection line connecting the fifth backward chamber collection line and the second reservoir.  These features directly correspond to those of the instant invention.  Figure 1.
 	Regarding claim 12, Seol does not specifically discuss whether the third and fourth backward chamber collection valves are normal closed valves or normally open valves, however, the figures show each of the disclosed normally open valves in the open position, whereas the third and fourth valves are shown closed, suggesting normally closed valves.  Further, it would have been obvious to one of 
	Regarding claim 13, the connector comprises: a connection line comprising: a first end  connected to the forward chamber line and configured to guide hydraulic fluid between the electric master and the first wheel cylinder; and a second end connected to the backward chamber line and configured to guide hydraulic fluid between the electric master and the second wheel cylinder; and a connection valve 56 configured to open/close the connection line. 
 	Regarding claim 14, see [0055].

Claims 1-4 and 9-14 is/are rejected under 35 U.S.C. 103 as being obvious over Seol (US# 2021/0001829) in view of Lewis et al (US# 3423939).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 2, the storage line comprises: a first storage line (right line) connecting the first master chamber 20b and the first reservoir; a second storage line (left line) connecting the second master chamber 20a and the second reservoir; and a second storage valve 51 configured to open/close the second storage line.
Regarding claim 3, a first wheel cylinder 111/112 configured to provide a braking force to the front wheels; and a second wheel cylinder 121/122 configured to provide a braking force to the rear wheels, the forward chamber line is connected to the first wheel cylinder; and the backward chamber line is connected to the second wheel cylinder. 
 	Regarding claim 4, a forward chamber collector connecting the forward chamber line and the first reservoir to guide hydraulic fluid; and a backward chamber collector connecting the backward chamber line and the second reservoir to guide hydraulic fluid.  These features directly correspond to those of the instant invention.  Figure 1.
	Regarding claim 9, the backward chamber line comprises: a first backward chamber line  connecting the second master chamber 20a and the backward chamber 40b;  a first backward chamber valve 52 configured to open/close the first backward chamber line;  a second backward chamber line connected to the first backward chamber line;  a second backward chamber valve 55 configured to open/close the second backward chamber line;  a third backward chamber line connected to the second backward chamber line and a first cylinder 121 of the second wheel cylinder;  a third backward chamber valve 61 configured to open/close the third backward chamber line;  a fourth backward chamber line connected to the second backward chamber line and a second cylinder 122 of the second wheel 
 	Regarding claim 10, Seol does not indicate whether the various valves are normally open or normally closed, however, the figures appear to show the valves in the correct configuration.   Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a normally open valve as one of two choices which yields the predictable results of remaining open without consuming power, thereby ensuring braking pressure can be delivered in the case of a power failure.     
	Regarding claim 11, the backward chamber collector comprises: a third backward chamber collection line connected to the third backward chamber line; a third backward chamber collection valve 71 configured to open/close the third backward chamber collection line;  a fourth backward chamber collection line connected to the fourth backward chamber line;  a fourth backward chamber collection valve 72 configured to open/close the fourth backward chamber collection line;  a fifth backward chamber collection line connecting the third backward chamber collection line and the fourth backward chamber collection line;  and a sixth backward chamber collection line connecting the fifth backward chamber collection line and the second reservoir.  These features directly correspond to those of the instant invention.  Figure 1.
 	Regarding claim 12, Seol does not specifically discuss whether the third and fourth backward chamber collection valves are normal closed valves or normally open valves, however, the figures show each of the disclosed normally open valves in the open position, whereas the third and fourth valves are shown closed, suggesting normally closed valves.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a normally closed valve as one of two choices which yields the predictable results of remaining closed without 
	Regarding claim 13, the connector comprises: a connection line comprising: a first end  connected to the forward chamber line and configured to guide hydraulic fluid between the electric master and the first wheel cylinder; and a second end connected to the backward chamber line and configured to guide hydraulic fluid between the electric master and the second wheel cylinder; and a connection valve 56 configured to open/close the connection line. 
 	Regarding claim 14, see [0063].


Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Regarding Koo in view of Lewis, note the modified rejection above.  The left side of Koo is now taken as the forward side, and the right the backward side.  As a result, claims 2 and 7-8 are no longer rejected in view of Koo.

Conclusion
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK